DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Remarks
It is noted that the claims extensively recite reference signs.  While reference signs may be recited, note that the use of reference signs is considered to have no effect on the scope of the claims (MPEP § 608.01M).
Information Disclosure Statement
The information disclosure statement filed 27 May 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each NPL reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein and struck through has not been considered.  The English abstract of the NPL document in the Chinese language does not provide sufficient information for the relevance of the document to be ascertained, therefore the document has not been considered.
Claim Objections
Claim 1 contains a series of dashes “-” to set forth a plurality of elements.  The dashes are improper and should be removed.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75(i)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “cross section that is between 0.1 mm2 and 0.8 mm2”, and the claim also recites “a diameter of between 0.4 mm and 1 mm which is the narrower statement of the range/limitation”.  That is, a cross section of 0.1mm2 to 0.8mm2 results in a diameter of about 0.35-1.009mm, while a diameter of 0.4-1mm results in an area of 0.12-0.78mm2.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402.
Regarding claims 1 and 4, Ternite discloses a capsule (1) capable of making a beverage which capsule comprises a cup-shaped containment body in turn comprising a tubular lateral wall (4), extending between a first edge (flange 5) and a second edge (base 3), and a bottom portion (outer region 20) connected to the second edge (3) and extending transversally to a central axis of the tubular lateral wall (4).  A closing element (cover 2) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (2) form an inner chamber of the capsule (1).  A powdered food substance (milk powder) (paragraph [0022]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (distributor device 8), the closing element (2) is a water infeed section for feeding water into the capsule (1) and the bottom portion (20) is a beverage outfeed section for outfeed of the beverage from the capsule (1).  The water distributing element (8) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (8) comprises a central region (structure 30) intended to receive the water fed in, a perimetric region (rim 32) is in contact with the tubular lateral wall (4) of the containment body, and a partition wall (upper surface of distributing element 8) extends between the central region (30) and the perimetric region.  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance.  There are one or more holes or channels (38) (paragraph [0047] and fig. 5) which pass through the partition wall and put the first face and the second face in communication with each other and said one or more holes or channels (38) form the only passages for the water from the water infeed section towards the powdered food substance (paragraph [0035] – [0038], [0040], [0047] – [0048], and fig. 1 and 5).  
Further regarding claims 1 and 4, wherein there is a reference plane which is perpendicular to the central axis of the capsule and the reference plane is a plane which is tangential to a perimeter/rim of the perimetric region (32) of the water distribution element (8) on the side facing the powdered food substance and there is a convexity of the partition wall between the reference plane and the water infeed section as seen where the rim 32 curves upwards and over to structure 30 and to reference sign 34 in figures 1 and 5.
Claim 1 differs from Ternite in the distance between each of said one or more holes or channels and the central axis being greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis, the distance being measured along a line that is radial relative to the central axis and intersecting the hole or channel.
Talon discloses a capsule (11) capable of making a beverage which capsule comprises a cup-shaped containment body in turn comprising a tubular lateral wall (12), extending between a first edge (upper opening) and a second edge (upper portion of bottom wall 16), and a bottom portion (bottom wall 16) connected to the second edge and extending transversally to a central axis of the tubular lateral wall (12).  A closing element (13) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (13) form an inner chamber of the capsule (1).  A powdered food substance (paragraph [0080], [0081]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (distributor wall 14), the closing element (13) is a water infeed section for feeding water into the capsule (11) and the bottom portion (16/17) is a beverage outfeed section for outfeed of the beverage from the capsule (11).  The water distributing element (14) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (14) comprises a central region intended to receive the water fed in, a perimetric region (rim of element 14) is in contact with the tubular lateral wall (12) of the containment body, and a partition wall (upper surface of distributing element 14) extends between the central region and the perimetric region.  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance and there is one hole (23/29) (paragraph [0079] – [0080] and fig. 2 and 3) which passes through the partition wall and puts the first face and the second face in communication with each other and said one hole forms the only passage for the water from the water infeed section towards the powdered food substance.  As seen in figures 2 and 3 Talon further discloses the distance between each of said one or more holes or channels and the central axis appearing greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis, the distance being measured along a line that is radial relative to the central axis and intersecting the hole or channel (paragraph [0068] – [0072], [0079] – [0080] and fig. 2 and 3).
Talon is providing one hole which passes through the partition wall and puts the first face and the second face in communication with each other at a distance of greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis for the art recognized function of providing a powerful swirling movement of the water injected into the capsule so as to improve the dissolution of the powdered food substance which is applicant’s reason for doing so as well.  To therefore modify Ternite and provide a water distributing element having one hole located at greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis of said element as taught by Talon to improve the dissolution of the powdered food substance would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Ternite discloses the partition wall of the water distribution element to have a frustoconical shape with the convexity facing the water infeed section as is clearly seen in the slant/curvature of the rim of said element where the first face is sloping down from the central region towards the perimetric region (fig. 1 and 5).
Regarding claims 6 and 7, Ternite in view of Talon disclose the water distributing element has only one hole (23/29) (‘402, paragraph [0081] and fig. 3).
Regarding claim 8, Ternite in view of Talon disclose said one hole is a tubular opening (23) which has a length greater than the thickness of the partition wall (‘402, paragraph [0079] and fig. 2).
Regarding claim 10, Ternite in view of Talon disclose the tubular opening (23) would have a passage cross-section that decreases from the side which opens onto the first face to the side which opens onto the second face (‘402, fig. 2 and 10A).
Regarding claim 11, Ternite in view of Talon disclose the circular passage would have a diameter of between 0.4 mm and 1 mm (100 microns and 1 mm) (‘402, paragraph [0082]) as claimed and therefore it is seen that Ternite in view of Talon discloses the hole (23/29) has on the side which opens into the second face a passage cross-section that is between 0.1 mm2 and 0.8mm2.
Regarding claim 12, Ternite discloses the central region of the water distributing element comprises a hollow (34) which extends towards the beverage outfeed section (‘290, fig. 1 and 5).
Regarding claim 13, Ternite discloses the perimetric region (32) of the water distributing element (8) comprises an annular rim which is in sealed contact with the tubular lateral wall of the containment body (paragraph [0046] and fig. 1 and 5).
Regarding claim 14, Ternite discloses the closing element (2) is the water infeed section and the bottom portion (base 3) is the beverage outfeed section (‘290, paragraph [0048]).
Regarding claim 15, Ternite in view of Talon disclose the powdered food substance is soluble in water (‘402, paragraph [0081]).  
With respect to the remaining recitations beginning “in use, substantially all of the powdered food substance contained in the inner chamber is intended to dissolve in the water which passes through the powdered food substance for making the beverage.” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Ternite in view of Talon obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. ” in use, substantially all of the powdered food substance contained in the inner chamber is intended to dissolve in the water which passes through the powdered food substance (27) for making the beverage”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Ternite in view of Talon and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 16, as set forth in the rejection of claim 4 above Ternite discloses the reference plane would be a plane which is tangential to a perimeter of the base of the perimetric region (32) on the side facing the powdered food substance and wherein the convexity of the partition wall is between the reference plane and the water infeed section.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 in view of Flores Arnaiz et al. EP 2 998 242.
Claim 3 differs from Ternite in view of Talon in the partition wall of the water distributing element (8) is formed by sectors which each extend between the central region (35) and the perimetric region (37) and which are joined to one another with substantially radial joints.  Flores Arnaiz discloses a capsule which comprises a distributing element (plate 2) where the partition wall is formed by sectors (2122) which each extend between the central region and the perimetric region and which are joined to one another with substantially radial joints (2121), each sector (2122) being joined to two adjacent sectors along two respective radial joints which, on the first face of the partition wall, are at different distances from the reference plane, so that on the first face of the partition wall each sector is sloping down from one radial joint towards the other radial joint (paragraph [0033] – [0035]).  Flores Arnaiz is providing radial joints forming sectors to form the partition wall in order to strengthen the distribution area against deformations under pressure when water is injected therethrough which is applicant’s reason for doing so as well.  To therefore modify Ternite in view of Talon and form the partition wall by providing radial joints forming sectors to strengthen the distribution area against deformations as taught by Flores Arnaiz would have been an obvious matter of choice and/or design to the ordinarily skilled artisan. 
Claim 17 is rejected for the same reasons given above in the rejection of claims 4 and 16.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 in view of Accursi et al. US 2019/0389650.
Claim 5 differs from Ternite in view of Talon in the water distributing element (8) comprising stiffening ribs.
Accursi discloses a capsule (1) capable of making a beverage which capsule comprises a cup shaped containment body cup-shaped containment body (2) in turn comprising a tubular lateral wall (21), extending between a first edge (24) and a second edge (23), and a bottom portion (22) connected to the second edge (23) and extending transversally to a central axis of the tubular lateral wall (21).  A closing element (29) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (29) form an inner chamber of the capsule (1).  A powdered food substance (paragraph [0001]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (4), the closing element (29) is a water infeed section for feeding water into the capsule (1) and the bottom portion (22) is a beverage outfeed section for outfeed of the beverage from the capsule (1).  The water distributing element (4) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (4) comprises a central region intended to receive the water fed in, a perimetric region is in contact with the tubular lateral wall (21) of the containment body, and a partition wall (upper surface of distributing element) extends between the central region and the perimetric region (fig. 2).  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance.  There are one or more holes or channels (41) (paragraph [0047] and fig. 3 and 4) which pass through the partition wall and put the first face and the second face in communication with each other and said one or more holes or channels (41) form the only passages for the water from the water infeed section towards the powdered food substance.  Accursi further discloses the water distributing element (4) comprises stiffening ribs (paragraph [0038] – [0048] and fig. 2, 3, and 4).  
Accursi is providing stiffening ribs order to strengthen the distribution area against deformations under pressure when water is injected therethrough which is applicant’s reason for doing so as well.  To therefore modify Ternite in view of Talon and provide stiffening ribs to the water distribution element to strengthen the distribution area against deformations as taught by Accursi would have been an obvious matter of choice and/or design to the ordinarily skilled artisan. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 as further evidenced by Denisart et al. US 2009/0211458.
Regarding claim 9, Ternite in view of Talon disclose the tubular opening (23) has a lateral wall that projects from the first face of the partition wall (‘402, fig. 2 and 10A).  Denisart provides further evidence that it was well established to provide water distributing elements with tubular openings having a lateral wall that projects from the first face of a partition wall (fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        03 June 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792